727 S.E.2d 499 (2012)
291 Ga. 91
In the Matter of Michael L. TERRELL.
No. S12Y0818.
Supreme Court of Georgia.
May 7, 2012.
Paula J. Frederick, General Counsel, Jenny K. Mittelman, State Bar of Georgia, Atlanta, for appellee.
Anthony B. Askew, Chair, Review Panel, Atlanta, for other party.
Warren Raymond Hinds, Warren R. Hinds, P.C., Roswell, for appellant.
PER CURIAM.
This disciplinary matter is before the Court on a Petition for Voluntary Discipline filed by Respondent Michael L. Terrell (State Bar No. 143179) pursuant to Bar Rule 4-227(b)(2) before a formal complaint was issued. In his petition, Terrell admits violating Rules 1.4, 1.15(I) and 1.15(II) of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102(d). Although a violation of Rule 1.15 is punishable by disbarment, Terrell requests the imposition of a Review Panel reprimand, but agrees to accept a suspension of up to 12 months. The State Bar has no objection to the acceptance of Terrell's petition so long as the discipline imposed is a suspension of no less than six months in duration.
Terrell, who has only been a member of the Georgia Bar since 2006, admits that he settled a portion of his client's claims without authority and accepted payment of $98,250 as settlement of those claims. He further admits that he deposited those funds in his attorney trust account and that at various times during a six-month period, his trust account had insufficient funds to cover his obligation to his client. Terrell has since paid all settlement funds to his client, without reduction for fees.
Terrell admits his conduct violated Rules 1.4, 1.15(I) and 1.15(II) and that, as a result, he is subject to disbarment. In mitigation Terrell asserts that he was suffering personal and emotional problems during the relevant time; that he was inexperienced as a plaintiff's civil litigation attorney; that he made a timely and good faith effort to make restitution to his client; that he has no prior disciplinary history; that he has good character and a good reputation as evidenced by letters submitted from attorneys with whom he has worked; that he has sought input and assistance from the State Bar's Law Practice Management Program regarding the day-to-day management of a solo law practice; and that he is sincerely and deeply remorseful for his conduct.
*500 Under these circumstances, we conclude that a six-month suspension is an appropriate sanction. Accordingly, we accept the petition for voluntary discipline and hereby order that Michael L. Terrell be suspended for a period of six months for his admitted violations of Rules 1.4, 1.15(I) and 1.15(II). He is reminded of his duties under Bar Rule 4-219(c).
Petition for voluntary discipline accepted. Six-month suspension.
All the Justices concur.